       Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 1 of 26




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                 KANSAS CITY DIVISION

FRED NEKOUEE, individually,             :
                                        :
               Plaintiff,               :
                                        :
vs.                                     : Case No. 2:18-cv-02652
                                        :
DEER CREEK LOTS 1, 3 AND 6 07 A, LLC, :
a Kansas limited liability company;     :
                                        :
FOUR B CORP., a Kansas corporation; and :
                                        :
PAN KANSAS LLC, a Delaware limited      :
liability company;                      :
                                        :
               Defendants.              :
_______________________________________:


                                         COMPLAINT
                                  (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

the Defendants, DEER CREEK LOTS 1, 3 AND 6 07 A, LLC, a Kansas limited liability company;

FOUR B CORP., a Kansas corporation; and PAN KANSAS LLC, a Delaware limited liability

company, (sometimes referred to as “Defendants”), for declaratory and injunctive relief, and

attorney’s fees, litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant DEER CREEK LOTS 1, 3 AND 6 07 A, LLC’s property, Deer Creek

Marketplace, is located at or near 6750 West 135th Street, Overland Park, Kansas 66223, in
       Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 2 of 26




Johnson County (“Deer Creek Marketplace”).

        3.    The Defendant DEER CREEK LOTS 1, 3 AND 6 07 A, LLC’s property, the Deer

Creek Marketplace, is located in and does business within this judicial district.

        4.    The Defendant DEER CREEK LOTS 1, 3 AND 6 07 A, LLC’s owns, leases, leases

to, or operates the Deer Creek Marketplace and places of public accommodation therein.

        5.    The Defendant FOUR B CORP. owns, leases, leases to, or operates a Hen House in

the Deer Creek Marketplace with an address of 6900 West 135th Street, Overland Park, Kansas

66223 (“Hen House”).

        6.    The Defendant PAN KANSAS LLC owns, leases, leases to, or operates a Panera

Bread restaurant in the Deer Creek Marketplace with an address of 6800 West 135th Street,

Overland Park, Kansas 66223 (“Panera”).

        7.     Venue is proper in the District of Kansas, Kansas City Division because the situs of

the Defendants’ property, store and restaurant lie in this judicial district.

        8.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        9.     Defendants each own, lease, lease to, or operate places of public accommodation

as defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

        10.    The Deer Creek Marketplace is a place of public accommodation.

        11.    Hen House is a place of public accommodation.

        12.    Panera is a place of public accommodation.

        13.     Defendants are responsible for complying with the obligations of the ADA.

        14.     Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an



                                                   2
       Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 3 of 26




individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility.

       15.     Mr. Nekouee travels to the Kansas City area every three to six months to

accompany his brother at heavy equipment auctions, or to visit heavy equipment dealerships,

where he assists his brother compare prices to equipment available in other areas, or to help his

brother evaluate whether to buy or sell heavy equipment, or to visit his uncle or cousin who both

live in such area.

       16.     The Plaintiff, Fred Nekouee, has visited, bought goods, and sought to avail himself

of the goods and services at the Hen House and Panera on July 12, 2018 in the Deer Creek

Marketplace, which form the basis of this lawsuit, and he plans to return to the property to avail

himself of the goods and services offered to the public at the property since it is close to and

convenient to the heavy equipment auction and dealerships he visits, to the home of his uncle and

cousin he visits in the Kansas City area, and to the hotels he stays at in the Kansas City area.

       17.     The Plaintiff also stayed and visited the Kansas City area near the Deer Creek

Marketplace in March 2018 and in September 2018.

       18.     The Plaintiff has definite plans to next return to the Kansas City area in December

2018 or early January 2019.

       19.      The Plaintiff enjoys casual dining and likes to eat at medium-priced restaurants

with fast service while he is traveling like Panera.

       20.      The Plaintiff plans to return to eat at Panera in the Deer Creek Marketplace, but is

deterred from eating there until the barriers to access he encountered there are removed.

       21.      The Plaintiff likes to bring back grocery items to his hotel while traveling, and he

enjoys the goods at Hen House.



                                                  3
       Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 4 of 26




        22.       The Plaintiff is deterred from returning to this Hen House in the Deer Creek

Marketplace until it is made accessible to him in his wheelchair.

        23.       The Plaintiff plans to return to the Deer Creek Marketplace on his upcoming visits

to the Kansas City metropolitan area since it close to the hotels he stays at in such area.

        24.    The Plaintiff has encountered architectural barriers at the subject property. The

barriers to access that the Plaintiff encountered at the property have endangered his safety in his

wheelchair, impaired his ability or those accompanying him to park a vehicle due to a lack of

signage, impaired his ability to access the property due to excessively steep slopes in parking

spaces for the disabled, access aisles and walking surfaces, and have impaired and denied him the

full use of the men’s and women’s restrooms in Hen House and Panera, and have impaired and

denied his access to the goods and services at Hen House, Panera, and the Deer Creek Marketplace.

        25.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        26.    The Plaintiff cannot move up or down steep inclines in his wheelchair because he

lacks the strength and also risks tipping his wheelchair forwards or backwards.

        27.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair,

and such excessively steep cross slopes pose a risk of causing the Plaintiff to tip over sideways in

his wheelchair.

        28.    On his visits to Hen House and Panera at the Deer Creek Marketplace, the Plaintiff

encountered changes in elevation, excessively steep running slopes and cross slopes in its parking

lot, access aisles, ramps and walking surfaces (sidewalks).



        29.    The Plaintiff encountered barriers to access in the men’s and women’s restrooms in



                                                  4
       Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 5 of 26




Hen House and Panera.

       30.     After encountering barriers to access in the men’s restroom in Hen House, the

Plaintiff tried the women’s restroom in Hen House.

       31.     After encountering barriers to access in the men’s restroom in Panera, the Plaintiff

tried using the women’s restroom in Panera.

       32.     The Plaintiff is deterred from visiting the Deer Creek Marketplace, Hen House, and

Panera even though he enjoys their goods and services, because of the difficulties he will

experience there until the property and places of public accommodation are made accessible to

him in a wheelchair.

       33.     The Plaintiff is deterred from visiting the places of public accommodation in the

Deer Creek Marketplace, even though it is close to the heavy equipment auction, heavy equipment

dealerships, the home of his uncle and cousin in the Kansas City area, and to the hotels he stays at

in such area, because of the difficulties he will experience there in the parking lot, access aisles,

ramps, walking surfaces (sidewalks), and restrooms until the property is made accessible to him

in a wheelchair.

       34.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 36 of this Complaint.

       35.    Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination in violation of the ADA by the Defendants.

       36.    Fred Nekouee desires to visit the Deer Creek Marketplace, Hen House, and Panera

not only to avail himself of the goods and services available at the property but to assure himself

that this property is in compliance with the ADA so that he and others similarly situated will have



                                                 5
       Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 6 of 26




full and equal enjoyment of the property without fear of discrimination.

       37.       The Defendants have discriminated against the individual Plaintiff Fred Nekouee

by denying him access to, and full and equal enjoyment of, the goods, services, facilities,

privileges, advantages and/or accommodations of the buildings, as prohibited by 42 U.S.C. §

12182 et seq.

       38.       The Defendants have discriminated, and are continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       39.      Preliminary inspections of the Deer Creek Marketplace, Hen House, and Panera

show that violations exist.

       40.      The violations that the Plaintiff, Fred Nekouee, personally encountered or observed

on his visit to the Deer Creek Marketplace, Hen House and Panera include, but are not limited to:

                 PARKING AREA

             a. In the parking lot, the parking space for disabled patrons in front of Metcalf
       Discount Liquor has a running slope as steep as about 1:32.3 (3.1%), which slope is steeper

       than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG

       § 502.4. The Plaintiff observed this condition, and it deters him from visiting the Deer

       Creek Marketplace.

             b. In the parking lot, the parking space for disabled patrons with van access in front
       of Amelia’s has a cross slope as steep as about 1:28.6 (3.5%), which slope is steeper than

       the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG §

       502.4. The Plaintiff observed this condition, and it deters him from visiting the Deer


                                                  6
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 7 of 26




Creek Marketplace.

   c. In the parking lot, the parking space for disabled patrons with van access in front
of Hen House has a cross slope as steep as about 1:24.4 (4.1%), which slope is steeper than

the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG §

502.4. The Plaintiff observed this condition, and it deters him from visiting Hen House.

   d. In the parking lot, the parking space for disabled patrons with van access in front
of Metcalf Discount Liquor has a running slope as steep as about 1:24.4 (4.1%), which

slope is steeper than the maximum allowed slope of 1:48 (2%), in violation of Federal Law

2010, ADAAG § 502.4. The Plaintiff observed this condition, and it deters him from

visiting the Deer Creek Marketplace.

   e. In the parking lot, the parking space for disabled patrons with van access in front
of Amelia’s has a running slope as steep as about 1:32.3 (3.1%), which slope is steeper

than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG

§ 502.4. The Plaintiff observed this condition, and it deters him from visiting the Deer

Creek Marketplace.

   f.   In the parking lot, the parking space for disabled patrons with van access in front

of Metcalf Discount Liquor has a cross slope as steep as about 1:20.8 (4.8%), which slope

is steeper than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010

ADAAG § 502.4. The Plaintiff observed this slope, and it deters him from visiting the

Deer Creek Marketplace.

   g. In the parking lot, the front section of the parking space for disabled patrons with
van access in front of Hen House has a cross slope as steep as about 1:17.2 (5.8%), which

slope is steeper than the maximum allowed slope of 1:48 (2%), in violation of Federal Law


                                         7
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 8 of 26




2010, ADAAG § 502.4. The Plaintiff encountered this condition in his wheelchair, and it

made him unstable while unloading from and loading into his vehicle.

   h. In the parking lot, the other parking space for disabled patrons with van access in
front of Hen House has a cross slope as steep as about 1:17.9 (5.6%), which slope is steeper

than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG

§ 502.4. The Plaintiff observed this condition, and it deters him from visiting the Deer

Creek Marketplace.

   i.   In the parking lot, the middle section of the parking space for disabled patrons in

front of Panera has a change of level and a running slope as steep as about 1:19.6 (5.1%),

which slope is steeper than the maximum allowed slope of 1:48 (2%), in violation of

Federal law 2010, ADAAG §§ 502.4 and 303.3. The Plaintiff encountered this condition,

and it made him unstable in his wheelchair.

   j.   In the parking lot, the middle section o the access aisle serving the parking space

for disabled patrons in front of Panera has a change of level and a running slope as steep

as about 1:20.8 (4.8%), which slope is steeper than the maximum allowed slope of 1:48

(2%), in violation of Federal Law 2010, ADAAG §§ 502.4 and 303.3. The Plaintiff

encountered these conditions, and they made him unstable while moving in his wheelchair.

   k.    In the parking lot, the parking space for disabled patrons with van access in front

of Hen House has a change of level and a cross slope as steep as about 1:14.9 (6.7%), which

slope is steeper than the maximum allowed cross slope of 1:48 (2%), in violation of Federal

Law 2010, ADAAG §§ 502.4 and 303.3. The Plaintiff observed this condition, and it

deters him from visiting the Deer Creek Marketplace.

   l.   As shown in the photographs below, a parking space for disabled patrons with van


                                         8
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 9 of 26




access in front of Hen House has a change of level and a cross slope as steep as about

1:16.3 (6.1%), which slope is steeper than the maximum allowed slope of 1:48 (2%), in

violation of Federal Law 2010, ADAAG §§ 502.4 and 303.3. The Plaintiff encountered

this condition, and it made him unstable in his wheelchair.




                                         9
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 10 of 26




   m. As shown in the photographs below, in a parking space for disabled patrons with
van access in front of Hen House, the asphalt surface has a change in elevation of greater

than the maximum allowed change in elevation of 0.25 inches, in violation of Federal Law

2010, ADAAG §§ 502.4 and 303.2. The Plaintiff observed this condition, and it deters

him from visiting the Deer Creek Marketplace.




                                        10
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 11 of 26




   n. In the parking lot, the running slope of the access aisle serving the disabled parking
spaces in front of Metcalf Discount Liquor is as steep as about 1:21.7 (4.6%), which slope

is steeper than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010,

ADAAG § 502.4. The Plaintiff observed this condition, and it deters him from visiting

the Deer Creek Marketplace.

   o. In the parking lot, the cross slope of the access aisle serving the van accessible
parking spaces in front of Hen House is as steep as about 1:17.9 (5.6%), which slope

exceeds the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010,

ADAAG § 502.4. The Plaintiff encountered this steep cross slope while moving in his

wheelchair, and it made him unstable in his wheelchair.


                                        11
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 12 of 26




   p. As shown in the photographs below, the running slope of the walking surface in
front of Panera is as steep as about 1:15.4 (6.5%), which slope is steeper than the maximum

allowed slope of 1:20 (5%), in violation of Federal Law 2010, ADAAG § 403.3. The

Plaintiff encountered this condition while moving in his wheelchair, and he required

assistance to move toward Panera.




                                        12
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 13 of 26




   q. Handrails are not provided around the ramps in front of Panera where the slope is
steeper than a ramp run rise of 6 inches over a 10-foot length, in violation of Federal Law

2010, ADAAG §§ 405.8 and 505. The Plaintiff observed these conditions.

   r.   The cross slope of the walking surface in front of Sport Clips is as steep as about

1:13.2 (7.6%), which slope exceeds the maximum allowed slope of 1:48 (2%), in violation

of Federal law 2010, ADAAG § 403.3. The Plaintiff observed this condition, and it deters

him from visiting Sport Clips and from window shopping in the Deer Creek Marketplace.

   s. The cross slope of the walking surface in front of Kyoto Sushi is as steep as about

                                        13
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 14 of 26




1:13.3 (7.5%), which slope exceeds the maximum allowed slope of 1:48 (2%), in violation

of Federal law 2010, ADAAG § 403.3. The Plaintiff observed this condition, and it deters

him from visiting Kyoto Sushi in the Deer Creek Marketplace.

   t.   The cross slope of the walking surface in front of Hen House is as steep as about

1:13.9 (7.2%), which slope is steeper than the maximum allowed slope of 1:48 (2%), in

violation of Federal Law 2010, ADAAG § 403.3. The Plaintiff encountered this condition

while moving in his wheelchair, and it made him unstable in his wheelchair.

   u. The cross slope of the walking surface in front of Metcalf Discount Liquor is as
steep as about 1:23.8 (4.2%), which slope is steeper than the maximum allowed slope of

1:48 (2%) in violation of Federal Law 2010, ADAAG § 403.3. The Plaintiff observed this

condition, and it deters him from visiting the Deer Creek Marketplace.

   v. As shown in the photograph below, the running slope of the accessibility ramp
towards Panera from Metcalf Discount Liquor is as steep as about 1:6.2 (16.2%), which

slope is steeper than the maximum allowed slope of 1:12 (8%), in violation of Federal Law

2010, ADAAG § 405.2.         The Plaintiff encountered this slope while moving in his

wheelchair, and he required assistance to ascend this steep slope.




                                        14
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 15 of 26




   w. Handrails are not provide around the ramp from Metcalf Discount Liquor to
Panera where the slope is as steep as about 16.2% in a ten foot length, a ramp run rise of

about 19.44 inches, which ramp run rise is greater than the maximum allowed ramp run

rise of 6 inches, in violation of Federal Law 2010, ADAAG §§ 405.8 and 505. The

Plaintiff observed this condition.

   x.    The running slope of the accessibility ramp in front of Panera is as steep as about

1:9.1 (11%), which slope is steeper than the maximum allowed slope of 1:12 (8%), in

violation of Federal Law 2010, ADAAG § 405.2. The Plaintiff encountered this steep

slope of the accessibility ramp while moving in his wheelchair, and it made it very difficult

for him to move up and down this ramp in his wheelchair. Such steep slope deters him

                                         15
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 16 of 26




and other disabled individuals who require a wheelchair for mobility from visiting Panera.

   y.     The slope of the accessibility parallel curb ramp run towards Panera is as steep

as about 1:8.5 (11.8%), and steeper than the maximum allowed slope of 1:12 (8%), in

violation of Federal Law 2010, ADAAG § 405.2. The Plaintiff observed this condition.

   MEN’S RESTROOM—HEN HOUSE

   z. In the men’s restroom in Hen House, the accessible toilet compartment door pull
is not provided on both sides of the door near the latch, in violation of Federal Law 2010,

ADAAG § 604.8.1.2. The Plaintiff observed this condition.

   aa. In the men’s restroom in Hen House, the urinal clear floor space width is about
29 inches and less than the minimum required width of 36 inches to the alcove urinal, a

urinal confined on all or part of three sides where the depth is greater than 24 inches, in

violation of Federal Law 2010, ADAAG §§ 305.7.1 and 305.7.2. The Plaintiff observed

this condition.

   bb. In the men’s restroom in Hen House, the space between the grab bar and the toilet
paper dispenser above the grab bar is about 8 inches and less than the minimum required

gap of 12 inches (305 mm), in violation of federal Law 2010, ADAAG § 609.3. The

Plaintiff encountered this condition, and it made it very difficult for him to transfer to the

toilet from his wheelchair and then from the toilet back to his wheelchair.

   cc. In the men’s restroom in Hen House, the space between the rear wall grab bar
and the toilet seat cover dispenser above the grab bar is about 7 inches and less than the

minimum required gap of 12 inches (305 mm), in violation of Federal Law 2010, ADAAG

§ 609.3. The Plaintiff encountered this condition, and it made it very difficult for him to

transfer to the toilet from his wheelchair.


                                          16
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 17 of 26




   dd. In the men’s restroom in Hen House, the paper towel dispenser outlet is about 56
inches above the finish floor, which height is higher than the maximum allowed height of

48 inches, in violation of Federal Law 2010, ADAAG § 308.2.1.                 The Plaintiff

encountered this high outlet, and due to the height of the outlet above the finish floor, he

could not use the paper towel dispenser.

   ee. In the men’s restroom is Hen House, the coat hook in the toilet compartment is
installed about 66 inches above the finish floor, which height is higher than the maximum

allowed height of 48 inches above the finish floor, in violation of Federal Law 2010,

ADAAG § 603.4. From his wheelchair, the Plaintiff could not use this coat hook due to

its height above the floor.

   ff.    In the men’s restroom in Hen House, the hooks on the wall are installed at about

64 inches above the finish floor, which height is higher than the maximum allowed height

of 48 inches above the finish floor, in violation of Federal Law 2010, ADAAG § 603.4.

The Plaintiff observed the height of these hooks.

   WOMEN’S RESTOOM—HEN HOUSE

   gg. In the women’s restroom in Hen House, the accessible toilet compartment door
pull is not provided on both sides of the door near the latch, in violation of Federal Law

2010, ADAAG § 604.8.1.2. The Plaintiff observed this condition.

   hh. As shown in the photograph below, in the women’s restroom in Hen House, the
pipes under the sink are not insulated, in violation of Federal Law 2010, ADAAG § 606.5.

In his wheelchair, the Plaintiff encountered this lack of insulation when he used the sink,

and due to the lack of insulation, he risked burns and injury to his legs.




                                           17
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 18 of 26




   ii.    In the women’s restroom in Hen House, the space between the side wall grab bar

and the toilet paper dispenser above this grab bar is about 9 inches and less than the required

minimum space of 12 inches, in violation of Federal Law 2010, ADAAG § 609.3. The

Plaintiff observed this condition.

   jj. In the women’s restroom in Hen House, the space between the side wall grab bar
and the toilet seat cover dispenser above this grab bar is about 6 inches and less than the

required minimum space of 12 inches, in violation of Federal Law 2010, ADAAG § 609.3.

The Plaintiff observed this condition.

   kk. In the women’s restroom in Hen House, the toilet paper dispenser centerline is
not between a minimum of 7 inches and a maximum of 9 inches from the centerline of the

front of the water closet, in violation of Federal Law 2010 ADAAG § 604.7. The Plaintiff


                                          18
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 19 of 26




observed this condition.

   ll. In the women’s restroom in Hen House, the paper towel dispenser outlet is about
53 inches above the finish floor and higher than the maximum allowed height of 48 inches

above the finish floor , in violation of Federal Law 2010, ADAAG § 308.2.1. Due to its

height above the floor, the Plaintiff could not use this paper towel dispenser after he used

the sink.

   mm.         In the women’s restroom in Hen House, the door latch to the toilet

compartment door requires tight grasping, pinching, or twisting of the wrist, and cannot be

opened with a closed fist or loose grip, in violation of Federal Law 2010, ADAAG §§ 309.4

and 404.2.7. The Plaintiff could not open this door latch with a closed fist or loose grip.

   nn. In the women’s restroom in Hen House, the hook on the wall is at about 64 inches
above the finish floor and higher than the maximum height of 48 inches above the finish

floor, in violation of Federal Law 2010, ADAAG § 603.4. The Plaintiff observed this

condition.

   oo. In the women’s restroom in Hen House, the coat hook on the accessible
compartment door is at about 66 inches above the finish floor and higher than the maximum

allowed height of 48 inches above the finish floor, in violation of Federal Law 2010,

ADAAG § 603.4. Due to its height above the floor, the Plaintiff could not use this coat

hook.

   pp. In the women’s restroom in Hen House, the liquid soap dispenser push lever is at
about 50 inches above the finish floor and higher than the maximum allowed height of 48

inches above the finish floor, in violation of Federal Law 2010, ADAAG § 308.2.2. Due

to its height and location, the Plaintiff required assistance from another person to give his


                                         19
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 20 of 26




some soap to wash his hands.

   INTERIOR FOOD SERVICE AREA AND ENTRANCE DOOR--PANERA

   qq. The force needed to open the entrance door to Panera is about 12 pounds, which
force exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the

continuous application of force necessary to fully open a door, in violation of Federal Law

2010 ADAAG § 404.2.9. The Plaintiff had difficulty opening the entrance door to Panera,

and he required assistance to open this door.

   rr. The soda machine dispenser keys in Panera are about 53.5 inches above the finish
floor and higher than the maximum allowed height of 48 inches above the finish floor, in

violation of Federal Law 2010, ADAAG § 308.2.2. The Plaintiff observed the height of

these dispenser keys.

   MEN’S RESTROOM--PANERA

   ss. The force needed to open the entrance door to Panera is about 9 pounds, which
force exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the

continuous application of force necessary to fully open a door, in violation of Federal Law

2010 ADAAG § 404.2.9. The Plaintiff had difficulty opening this door, and he required

assistance to enter the restroom.

   tt. On his July 12, 2018 visit, in the men’s restroom in Panera, a trash can was in the
restroom door pull side maneuvering clearance in a front approach perpendicular to the

doorway, which trash can reduced such minimum required clearance to less than 60 inches,

in violation of Federal Law 2010, ADAAG § 404.2.4. In his wheelchair, the Plaintiff

encountered this trash can in this maneuvering clearance space.

   uu. In the men’s restroom in Panera, a door pull to the accessible toilet compartment

                                        20
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 21 of 26




 is not provided on both sides of the door near the latch, in violation of Federal Law 2010,

 ADAAG § 604.8.1.2. The Plaintiff encountered this barrier.

   vv. In the men’s restroom in Panera, the urinal clear floor or ground space is 24 inches
and less than the minimum required width of 30 inches for a forward approach to the urinal,

in violation of Federal Law 2010, ADAAG § 305.5. The Plaintiff observed this condition.

     ww.        In the men’s restroom in Panera, the centerline of the toilet paper dispenser

 is not between a minimum of 7 inches and a maximum of 9 inches from the front of the

 water closet, in violation of Federal Law 2010, ADAAG § 604.7. Due to its location, the

 Plaintiff could not reach the toilet paper dispenser from a normal sitting position on the

 toilet.

     xx. In the men’s restroom in Panera, the paper towel dispenser outlet is about 56

 inches above the finish floor and outside the reach range of an individual in a wheelchair

 of a maximum of 48 inches above the finish floor, in violation of Federal Law 2010,

 ADAAG § 308.2.1. In his wheelchair, the Plaintiff tried but could not reach the outlet to

 the paper towel dispenser.

     yy. In the men’s restroom in Panera, the toilet seat cover dispenser outlet is about 63
 inches above the finish floor and outside the reach range of an individual in a wheelchair

 of a maximum of 48 inches above the finish floor, in violation of Federal Law 2010,

 ADAAG § 308.2.1. In his wheelchair, the Plaintiff tried but could not reach the outlet to

 the toilet seat cover dispenser.

     WOMEN’S RESTROOM--PANERA

     zz. The force needed to open the entrance door to Panera is about 10 pounds, which
 force exceeds the maximum allowed force of 5 pounds (22.2 N) pertaining to the


                                         21
      Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 22 of 26




       continuous application of force necessary to fully open a door, in violation of Federal Law

       2010 ADAAG § 404.2.9. The Plaintiff had difficulty opening this door, and he required

       assistance to enter the restroom.

             aaa. In the women’s restroom in Panera, the lavatory clear floor or ground space

       width is about 30 inches and less than the minimum required width of 36 inches to allow a

       forward approach to the alcove lavatory (a lavatory confined on all or part of three sides

       where the depth exceeds 24 inches) in violation of Federal Law 2010, ADAAG §§ 305.7.1

       and 305.7.2. The Plaintiff observed this condition.

             bbb. In the women’s restroom in Panera, the toilet paper dispenser centerline is about

       13 inches from the front of the water closet and not between a minimum of 7 inches and a

       maximum of 9 inches, in violation of Federal Law 2010, ADAAG § 604.7. The Plaintiff

       observed this condition.

             ccc. In the women’s restroom in Panera, the distance from the toilet centerline is not

       between a minimum of 16 inches and a maximum of 18 inches, in violation of Federal Law

       2010, ADAAG § 604.2. The Plaintiff observed this condition.

             ddd. In the women’s restroom in Panera, the toilet seat cover dispenser outlet is 64

       inches above the finish floor and higher than the maximum allowed height of 48 inches

       above the finish floor, in violation of Federal Law 2010, ADAAG § 308.2.1. The Plaintiff

       observed this condition.



       41.     All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

                                                 22
      Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 23 of 26




       42.     The discriminatory violations described in paragraph 40 are not an exclusive list of

the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

Plaintiff requires an inspection of the Defendants’ places of public accommodation to determine

all of the areas of non-compliance with the Americans with Disabilities Act.

       43.     The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ buildings and its facilities, and have otherwise been discriminated against and

damaged by the Defendants because of the Defendants’ ADA violations, as set forth above. The

individual Plaintiff, and all others similarly situated will continue to suffer such discrimination,

injury and damage without the immediate relief provided by the ADA as requested herein.

       44.     Defendants have discriminated against the individual by denying individuals access

to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facilities in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

       45.     Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.



                                                 23
      Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 24 of 26




       46.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is

warranted.

       47.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       48.     Defendants are required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its place of public accommodation

that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities were designed and

constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then

the Defendants’ facilities must be readily accessible to and useable by individuals with disabilities

as defined by the ADA.

       49.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.

       50.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendants to alter Hen House, Panera,

and the Deer Creek Marketplace and adjacent parking areas and walking surfaces at the Deer Creek



                                                 24
      Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 25 of 26




Marketplace, to make those facilities readily accessible and useable to the Plaintiff and all other

persons with disabilities as defined by the ADA; or by closing the facilities until such time as the

Defendants cure their violations of the ADA.

       51. Millions of Americans require the use of a wheelchair for mobility.

       52. The number of wheelchair users increases in the United States every year due in part

to the aging of the baby boomer generation.

       53. Removing existing architectural barriers to access under Title III of the ADA will be

good for the business of Hen House, Panera, and the Deer Creek Marketplace.



       WHEREFORE, Plaintiff respectfully requests:


               a.      The Court issue a Declaratory Judgment that determines that at the

       commencement of the subject lawsuit the Defendants are in violation of Title III of the

       Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.


               b.      Injunctive relief against the Defendants including an order to make all

       readily achievable alterations to the facilities; or to make such facilities readily accessible

       to and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendants to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and to

       require the Defendants to take such steps that may be necessary to ensure that no individual

       with a disability is excluded, denied services, segregated or otherwise treated differently

       than other individuals because of the absence of auxiliary aids and services.



                                                 25
Case 2:18-cv-02652-JAR-JPO Document 1 Filed 12/02/18 Page 26 of 26




       c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


       d.      Such other relief as the Court deems just and proper, and/or is allowable

under Title III of the Americans with Disabilities Act.




                        DESIGNATION OF PLACE OF TRIAL

       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby

designates Kansas City, Kansas as the place of trial for this action.


                                  Respectfully submitted,


                                    s/Robert J. Vincze
                                    Robert J. Vincze (KS #14101)
                                    Law Offices of Robert J. Vincze
                                    PO Box 792
                                    Andover, Kansas 67002
                                    Phone: 303-204-8207
                                    Email: vinczelaw@att.net

                                    Attorney for Plaintiff Fred Nekouee




                                         26
